Citation Nr: 1516398	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for schizophrenia, paranoid type.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.Z.



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to December 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Local jurisdiction of the appeal is currently with the RO in Detroit, Michigan.

In June 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of the claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary.

The Veteran was afforded an examination for his service-connected schizophrenia in January 2010.  During his June 2014 hearing, the Veteran reported that his schizophrenia had worsened since that examination.  As such, remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The record also raises a claim for TDIU as a component of Veteran's claim for entitlement to a higher initial rating for his schizophrenia.  Rice v. Shinseki, 22 Vet. App. 447(2009).  This aspect of the claim has not been developed for adjudication. 

During his June 2014 hearing, the Veteran reported that his schizophrenia resulted in the loss of several positions.  He testified that he lost a civilian job with the NAVY SPAWAR, a job painting condominiums, and a home inspector position.  He also reported that he voluntarily left a position at Dish Network because of his schizophrenia.  

On remand, the RO should provide the Veteran with notice advising him on what is needed to substantiate a claim for a TDIU and obtain any relevant employment information.

Relevant VA and private medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).  The Veteran reported that he receives private mental health treatment from a Dr. Schmidtt, located in Jenison, Michigan.  These records appear relevant and should be obtained.  The file should also be updated to include VA treatment records since May 2014.

Finally, the record reveals that the Veteran is currently participating in VA vocational rehabilitation.  It does not appear that his vocational rehabilitation folder has been associated with the claims folder, and such should be accomplished on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employers for additional information regarding his employment. 

2.  Obtain the Veteran's VA vocational rehabilitation folder and associate the records with the claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his schizophrenia.  After securing the necessary releases, obtain any relevant, non-duplicative records identified, to include those Dr. Schmidtt.  Also obtain complete VA treatment records since March 2014.  Associate the records with the claims file.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his schizophrenia.  The claims file must be reviewed by the examiner in conjunction with the examination.  All findings must be reported in detail, and all appropriate diagnostics should be performed.  The examiner is to report the severity of the Veteran's schizophrenia in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the disorder.  The examiner is also to estimate the Veteran's Global Assessment of Functional (GAF) Scale score.
The examiner is further asked to provide an opinion as to the impact of the Veteran's schizophrenia on his ability to obtain and/or engage in substantially gainful employment. 

A fully-articulated medical rationale for all opinions expressed must be set forth in the examination report.  

5.  After undertaking the development above, readjudicate the appeal.  If either of benefits sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

